

Exhibit 10.2






FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of June
1, 2016, by and between SAN JOSE WATER COMPANY, a California corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 1, 2012, as amended from time to time (“Credit Agreement”).


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.Section 1.1(a) of the Credit Agreement is amended to delete “Eighty Five
Million Dollars ($85,000,000)” as the maximum principal amount available under
the Line of Credit, and by substituting for said amount “Three Million Sixty
Thousand Dollars ($3,060,000)”. To the extent that the outstanding principal
balance of the Line of Credit (including the undrawn amount of any issued and
outstanding Letters of Credit) exceeds $3,060,000, Borrower shall repay such
maximum principal balance in an amount that reduces such outstanding balance to
less than or equal to $3,060,000 as a condition precedent to the effectiveness
of this Amendment.


2.Section 1.1(b) of the Credit Agreement is amended to delete “Ten Million
Dollars ($10,000,000)” as the maximum aggregate undrawn amount of all
outstanding Letters of Credit available under the Line of Credit, and by
substituting for said amount “Three Million Sixty Thousand Dollars
($3,060,000)”.


3.Section 1.1(c) of the Credit Agreement is amended to add the following
sentence to the end of such section: “Notwithstanding the foregoing, on and
after June 1, 2016, there shall be no further advances made or available under
the Line of Credit (and Bank shall have no obligation to make any such advances)
and no further Letters of Credit shall be issued under the Credit Agreement (and
Bank shall have no obligation to issue any Letters of Credit thereunder), other
than deemed advances under the Line of Credit resulting from any drawings under
any Letters of Credit.”


4.Section 4.1 of the Credit Agreement is hereby deleted in its entirety, and the
following substituted therefor:


“SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by


3999323.01.04.doc
9007935
-1-




--------------------------------------------------------------------------------




Bank, the amount by which the outstanding principal balance of any credit
subject hereto at any time exceeds any limitation on borrowings applicable
thereto.”


5.Each reference to “$85,000,000.00” and to “Eighty Five Million Dollars
($85,000,000.00)” in the Line of Credit Note (as defined in the Credit
Agreement) is hereby amended to read “$3,060,000.00” and “Three Million Sixty
Thousand Dollars ($3,060,000.00)”, respectively.


6.Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment. This Amendment and the Credit Agreement shall be read together,
as one document.


7.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.


[signatures on next page]












































































-2-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.








 
 
WELLS FARGO BANK,
SAN JOSE WATER COMPANY
 
NATIONAL ASSOCIATION
 
 
 
By: /s/ Richard Roth
 
By: /s/ Anthony White
W. RICHARD ROTH, CHIEF EXECUTIVE OFFICER
 
Print Name: ANTHONY WHITE
 
 
Title: Authorized Signatory
By: /s/ James P. Lynch
 
 
JAMES P. LYNCH, CHIEF FINANCIAL OFFICER
 
 























































































[signature page to Fourth Amendment]




